 THOMPSON, WEINMAN AND CO AND PAGA MINING CO.301iin any event, be severed 6 Finally, even assuming that the remainingmaintenance men could qualify as craftsmen in the trades in whichthey work and could therefore constitute an appropriate unit, there isno showing that the Petitioner is the traditional representative forsuch crafts 7 In these circumstances, we grant the motions of the Em-ployer and the Intervenor, and we shall dismiss the petition[The Board dismissed the petition ]sLouis F Dow Company,111 NLRB 609, 6104Union Steam Pump Company, supraAmerican Potash & Chemical Corporation,107 I`LRB 1418Thompson,Weinman andCompany and PagaMiningCompanyandUnitedCement,Lime andGypsum WorkersInternationalUnion, AFL-CIO, Petitioner.Case No 10-RC-4466Novem-ber 23, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Stephen D Rise, hearingofficerThe hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection Withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins]Upon the entnxe record in this case, the Board finds1The Employers are engaged in commerce within the meaningof the Act2The labor organization involved claims to represent certainemployees of the Employers3A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act4 The Petitioner seeks a single unit comprising all production andmaintenance employees of both companiesThe Employers, whileconceding that the unit described in the petition is appropriate, con-tend that there should be separate units for each company becauseeach is a separate entity, engaged in the production of differentproducts, and because there is little interchange of employees betweenthe companiesThe record indicates that Thompson, Weinman and Company ownsall of the stock of Paga Mining Company and that both corporationshave the same officersAlthough separate payrolls, accounting, andfinancial statements are maintained for the two companies, they share125 NLRB No 32 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same generaloffice and office staffs and, while the two companieshave separate employees and different equipment, they havea commonproduction manager, who divides his time about equally between thetwo operations.Thompson, Weinman and Company is engaged in thegrinding of extender and filler pigment products. Paga Mining Com-pany is engaged in the mining, processing, and pulverizing of barytesore.The construction crew of Paga Mining Company handles allconstruction work for both companies and, although its employees arepaid on the mining company's payroll, payment for the servicesinvolved is adjusted in the accounting department.The electricaldepartment and machine shop of Thompson, Weinman and Companydoes maintenance work for both companies. The two companies alsoshare the services of a carpenter and a storeroom man. The majoroperations of each company are approximately 3 miles apart.In view of their common ownership, supervision and control overlabor relations, the proximity of the two operations, their joint useof maintenance facilities and services, and the interchange of person-nel and equipment, we find that Thompson, Weinman and Companyand Paga Mining Company constitute a single employer for purposesof collective bargaining and that a single unit comprising the em-ployees of both companies is appropriate.'The parties do not agree as to the supervisory status of certainindividuals.Superintendent of black aslt plant:This individualis insole chargeof an ore grinding plant, which is physically separated from otherfacilities of the Employer, where he assigns and directs the work offour employees.He is directly responsible to the Employer's produc-tion manager.He processes grievances, grants time off, and effectivelyrecommends wage increases.Accordingly, we find that he is a super-visor within the meaning of the act.Electrical department foreman:The Employer contends that thisemployee is in complete charge of its electrical department.Therecord indicates, however, that he was never told thathe was a fore-man, that he does not direct the work of two generatormen assignedto the electrical department, that he spends all his working time inthe performance of manual electrical maintenance work, that he ispaid on an hourly basis, and that he is assisted regularly by one helper.Although he did recommend the employment of his helper he does notnormally make effective recommendations relating to personnel action.We find that this employee does not possess any of the indicia of super-visory status and that the directionexercisedby him is thatof a moreexperienced worker overa less experiencedperson.Accordingly, weinclude him in the bargaining unit.''Threads-Incorporated,121 NLRB 1507.'Vernon Calhoun Packing Company,Inc.,117 NLRB 104;United States GypsumCompany,121NLRB 370. THOMPSON, WEINMAN AND CO. AND PAGA MINING CO.303Machine shop foreman:This employee, like the electrical shopforeman, was never informed that he was a foreman.He has neverhired, discharged, transferred, or promoted any employees or maderecommendations with respect to such personnel action and was un-aware that any such power was reposed in him.All of his workingtime is spent in the actual physical performance of the work of histrade, in which he is assisted by another machinist and a welder.Heis hourly paid and his wage is not substantially higher than that ofhis assistants.In the performance of his maintenance duties he re-ceives detailed instructions from the production manager and thesupervisors in whose departments he may be working.The directionhe exercises is technical and of the sort normally exercised by themore-experienced over the less-experienced employees.We thereforefind that the machine shop foreman is not a supervisor and include himin the bargaining unit.The Petitioner would include in the bargaining unit two watchmenemployed by Paga Mining Company. The Employers take no posi-tion with respect to these employees.These watchmen look after twoore washers which are physically separated from the principal plantin order to protect them from fire and vandalism. They are not armed,uniformed, or deputized.They do some oiling and greasing whentime permits and regularly notify the generator men at the Thompson,Weinman plant when they are to shut off their pumps. Althoughthey sometimes spend as much as half of their time servicing trucks,their principal duty is plant protection.We find that the watchmenare guards within the meaning of the Act, and we exclude them fromthe unit.3The Employers would include in, and the Petitioner would excludefrom, the unit a part-time employee who is a student and the son ofthe superintendent of the white goods department.During the sum-mer months this individual works full time for Thompson, Weinmanand Company. In the winter months when school is in session he hasno regular, fixed working schedule.The Employers state that he maywork as much as he wants to and as much as his studies permitted.The Employers were unable to state how much time this employeewould work each week but did state that whenever he wished to workthey would make a place for him. In the circumstances, and in ac-^cordance with our policy of including only regular, part-time em-ployees in bargaining units, we shall exclude him from the unitbecause of the intermittent, irregular, and indefinite nature of hisemployment .4The parties do not agree on the voting eligibility of certain laid-offemployees.On July 27, 1959, the Employers discontinued operation3Armstrong Cork Company,South Gate Plant,117 NLRB 262.'Dixie Wax Paper Company,117 NLRB 548. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 2 ore-washers and laid off 23 employees of Paga Mining Company.It appears from the record that in December 1958 one of the Em-ployers' largest purchasers of ground barytes terminated its contractfor 1958 and 1959 and it was subsequently arranged to extend deliveryof the tonnage contracted for over a 3-year period.This representeda 60 percent decline in the 1959 sales of the product and necessitatedthe stockpiling of 90 percent of the ore mined during the past year.The Employers state that it does not anticipate an increase in therequirements of the two customers which account for 90 percent ofPaga's production, within the next 2 or 3 years.Although the Employer's do not have a seniority system, there istestimony to the effect that laid-off employees usually are, and willbe, recalled before new employees are hired in the event that businessconditions improve.The Employers do not expect business to im-prove within the next 2 to 3 years and it submitted evidence that theentire industry is experiencing a slack period. Since the record doesnot indicate a definite prospect of improved business conditions whichwould warrant recall of the laid-off employees in the near future,we find that the laid-off employees have no reasonable expectancy ofreemployment within the foreseeable future and that they, accord-ingly, are ineligible to vote in the election directed herein.'We find that the following employees of the Employers constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees of Thompson, Weinmanand Company and of the Paga Mining Company at their Cartersville,.Georgia, operations, including leadermen, laboratory employees, con-struction employees, janitors, and all mine employees, includingemployees employed at processing and pulverizing plants, truck-drivers, and storeroom employees, but excluding all office clericalemployees, guards, professional employees, full-time foremen, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5L. & S. Machine Company,Inc.,121 NLRB 266.Crookston Times Printing CompanyandJohn R. Kelly,Attorneyfor Employees.Case No. 18-CA-979.November 04, 1959DECISION AND ORDEROn June 18, 1959, Trial Examiner Ramey Donovan issued his Inter-mediate Report in this case, finding that the Respondent had granted125 NLRB No. 38.i